Citation Nr: 1545860	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Michael Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from April 1957 to April 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for COPD.

In January 2011, the Veteran testified during a hearing before a Decision Review Officer at the RO.  A transcript of that hearing has been associated with the record.

In July 2013, a Deputy Vice Chairman of the Board granted a request to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2015). 

In July 2013, the Board denied the instant claim.  The Veteran appealed the Board's July 2013 denial to the United States Court of Appeals for Veterans Claims (Court). In a January 2015 Memorandum Decision, the Court vacated the Board's July 2013 decision, and remanded the claim to the Board for scheduling of a requested Board hearing.  Such a hearing was scheduled for a date in October 2015.  However, in correspondence received in October 2015, prior to the date of the hearing, the Veteran, inter alia, canceled the hearing.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matter on appeal. 


FINDING OF FACT

In October 2015, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating, inter alia, his desire to withdraw from appeal his claim for service connection for COPD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for COPD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal. See 38 C.F.R. § 20.204(b). 

In the present case, in an October 2015 statement, the Veteran withdrew from appeal the claim for service connection for COPD.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


